  Case 3:21-cv-01614-B Document 67 Filed 09/16/21                   Page 1 of 10 PageID 1173



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 BISOUS BISOUS LLC,                              §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §        CIVIL ACTION NO. 3:21-CV-1614-B
                                                 §
 THE CLE GROUP, LLC, BISOU                       §
 UPTOWN MANAGER, LLC, and                        §
 JOHN DOES 1-10,                                 §
                                                 §
      Defendants.                                §

                           MEMORANDUM OPINION AND ORDER

          Before the Court is Plaintiff Bisous Bisous LLC (“Bisous Bisous”)’s Motion to Show Cause

Why Defendants Should Not be Held in Contempt and for Sanctions (Doc. 54). The Court held a

hearing on the motion on September 13, 2021, but did not issue a decision on the motion at the

hearing. At issue here is whether Defendants The Cle Group and Bisou Uptown Manager, LLC

(collectively “Cle”) substantially complied with the Court’s preliminary injunction (“PI”) that

enjoined Cle from using the word “Bisou.” For the reasons that follow, the Court DENIES the

pending motion.

                                                     I.

                                          BACKGROUND

          Bisous Bisous filed a motion for a temporary restraining order and preliminary injunction on

July 19, 2021 (Doc. 12). After receiving all the responses on the related issues, the Court held a

hearing on the motion on August 11, 2021 (Doc. 44). At the hearing, the Court verbally granted

a preliminary injunction (“PI”). The Court issued the following PI by written order on August 16,

                                                  -1-
  Case 3:21-cv-01614-B Document 67 Filed 09/16/21                   Page 2 of 10 PageID 1174



2021: “Cle, Bisou Uptown, and anyone acting in concert with them, are PRELIMINARILY

ENJOINED from using the term ‘Bisou’ in association with restaurant services and food and/or

beverage products, including advertising for the same, in Dallas, Texas.” Doc. 45, Mem. Op. &

Order, 30–31. Bisous Bisous filed the pending motion (Doc. 54) on August 27, 2021. Cle filed their

response (Doc. 62) on September 9, 2021. The Court heard oral argument on the motion at a

hearing on September 13, 2021 (Doc. 64).

       By the motion at hand, Bisous Bisous asks the Court to hold Defendants in contempt and to

impose sanctions in the form of “attorneys’ fees and costs spent to investigate Defendants’ non-

compliance with the 8/16 Order.” Doc. 54, Pl.’s Mot., 20. Bisous Bisous contends that Cle violated

the PI through continued use of the term “Bisou” on social media and on material, equipment, and

signs inside and outside the restaurant. Id. at 2–11. Cle maintains that they substantially complied

with the Court’s PI by achieving ninety percent compliance by September 9, 2021. Doc. 62, Defs.’

Resp., 9. Cle admits that not all of the required changes took place immediately following the

issuance of the PI, but asks that the Court take into consideration the amount of time and money

required to enact all the changes. Id. at 3. Both parties agree that Cle is in full compliance with the

PI as of the hearing on September 13, 2021.

                                                  II.

                                      LEGAL STANDARDS

A.     Civil Contempt

       Civil contempt is a “potent weapon” that “should not be resorted to where there is [a] fair

ground of doubt as to the wrongfulness of the defendant’s conduct.” Taggart v. Lorenzen, 139 S.Ct.

1795, 1801 (2019) (first quoting Longshoremen v. Phila. Marine Trade Assn., 389 U.S. 64, 76 (1967);

                                                 -2-
  Case 3:21-cv-01614-B Document 67 Filed 09/16/21                    Page 3 of 10 PageID 1175



and then quoting Cal. Artificial Stone Paving Co. v. Molitor, 113 U.S. 609, 618 (1885)). “A party may

be held in contempt if he violates a definite and specific court order requiring him to perform or

refrain from performing a particular act or acts with knowledge of that order.” Whitfield v. Pennington,

832 F.2d 909, 913 (5th Cir. 1987) (citing SEC v. First Fin. Grp. of Texas, Inc., 659 F.2d 660, 669 (5th

Cir. 1981)). In a civil contempt proceeding, the movant “bears the burden of establishing by clear

and convincing evidence 1) that a court order was in effect, 2) that the order required certain

conduct by the respondent, and 3) that the respondent failed to comply with the court’s order.”

Whitcraft v. Brown, 570 F.3d 268, 271–72 (5th Cir. 2009) (quoting Martin v. Trinity Indus., Inc., 959

F.2d 45, 47 (5th Cir. 1992)).

        A party is under an obligation to comply with a court order in all “‘meaningful respects’ to

achieve substantial and diligent compliance.” Star Brite Distrib., Inc. v. Gavin, 746 F. Supp. 633, 643

(N.D. Miss. 1990) (citing Lelsz v. Kavanaugh, 673 F. Supp. 828 (N.D. Tex. 1987)). “Once a violation

[is] demonstrated, the burden then [falls] on [the respondent] to show either mitigating

circumstances . . . or substantial compliance . . . .” Whitfield, 832 F.3d at 914 (citing La. Educ. Ass’n

v. Richland Par. Sch. Bd., 421 F. Supp. 973, 977 (W.D. La. 1976), aff’d, 585 F.2d 518 (5th Cir.

1977)). This justification “must be accompanied by adequate detailed proof.” United States v. Smith,

2018 WL 4524123, at *6 (E.D. Tex. Sept. 13, 2018) (quoting Int’l Painters & Allied Trades Indus.

Pension Fund v. ZAK Architectural Metal & Glass LLC, 736 F. Supp. 2d 35, 38 (D.D.C. 2010)).

B.      Sanctions

        “Unlike most areas of law, where a legislature defines both the sanctionable conduct and the

penalty to be imposed, civil contempt proceedings leave the offended judge solely responsible for

identifying, prosecuting, adjudicating, and sanctioning the contumacious conduct.” Int’l Union,

                                                  -3-
  Case 3:21-cv-01614-B Document 67 Filed 09/16/21                   Page 4 of 10 PageID 1176



United Mine Workers v. Bagwell, 512 U.S. 821, 831 (1994). “Judicial sanctions in civil contempt

proceedings may, in a proper case, be employed for either or both of two purposes[:] to coerce the

defendant into compliance with the court’s order, and to compensate the complainant for losses

sustained.” United States v. United Mine Workers, 330 U.S. 258, 303–04 (1947).

                                                 III.

                                            ANALYSIS

A.     Civil Contempt

       Bisous Bisous argues that they established the three elements of contempt. Doc. 54, Pl.’s

Mot., 14–15. First, the order issued by this Court on August 16, 2021, the PI, is in effect. Id. at 14.

Second, the PI required Cle to refrain from certain conduct, use of the term “Bisou” in association

with their restaurant in Dallas. Id. at 14–15. Third, Bisous Bisous alleges that Cle continues to use

the term “Bisou” and lists several instances that occurred after the Court granted the PI from the

bench on August 11, 2021. Id. at 15–16. Cle does not attempt to rebut the three elements of

establishing contempt, but asserts the affirmative defense of “substantial compliance.” Doc. 62, Defs.’

Resp., 7. Therefore, the Court examines whether Cle substantially complied with the PI.

               1.       Substantial Compliance

       The issue before the Court is whether Cle substantially complied with the preliminary

injunction by refraining “from using the term ‘Bisou’ in association with restaurant services . . . in

Dallas, Texas.” Doc. 45, Mem. Op. & Order, 1. The non-moving party bears the burden to show

substantial compliance. Whitfield, 832 F.2d at 914. If the defendant meets their burden to

demonstrate substantial compliance, then the Court may “withhold the exercise of its contempt

power.” Id.

                                                 -4-
  Case 3:21-cv-01614-B Document 67 Filed 09/16/21                 Page 5 of 10 PageID 1177



       As of the filing of its motion on August 27, 2021, Bisous Bisous contends Cle was in violation

of the PI through:

       1. Use of BISOU on physical items used in the restaurant and to advertise or promote
       the restaurant including, e.g., on menus and photo props;
       2. Use of BISOU on captions of social media posts under Defendants’ control, e.g.,
       their use of #Bisou and #BisouDallas hashtags;
       3. Social media posts under Defendants’ control that display BISOU signage, menus,
       or other physical materials;
       4. Use of “Bisou Dallas” on The Cle Group’s LinkedIn page;
       5. Use of BISOU and bisoudallas.com on the “claimed” Yelp page at
       https://www.yelp.com/biz/bisou-dallas;
       6. Use of BISOU on images, including a BISOU branded menu, on Defendants’ “Cle
       Supper Club” Google Business Profile;
       7. Use of the contact@bisoudallas.com email address to conduct business for the
       restaurant, e.g., to take reservations or promote the restaurant;
       8. Use of “bisou CONTINENTAL CUISINE” on the “Cle Supper Club” Instagram
       page and the “Cle Restaurant” Facebook “About” page.

Doc. 54, Pl.’s Mot., 15–16. Bisous Bisous argues that many of these violations could easily be fixed

and the ease of remedying these violations shows a lack of substantial compliance with the PI. Bisous

Bisous also alleges that consumers continue to confuse the two establishments due to Cle’s non-

compliance with the PI resulting in continued harm to Bisous Bisous. Id. at 12. At least 27 people

called Bisous Bisous seeking the Bisou Uptown restaurant and two people, including a health

inspector, intending to go to Bisou Uptown mistakenly visited Bisous Bisous. Id. at 11–12.

       Cle contends that they must spend $140,000 to remove all references to “Bisou” in their

material, they “spent more than an entire workweek . . . ‘making telephone calls, meeting with

vendors and other individuals, and conducting independent research ,” and most of the changes

occurred by September 1, 2021. Doc. 52, Defs.’ Mot. for Bond, 4 (quoting Doc. 53-1, Truesdell

Decl., ¶ 7. Changes completed included napkins, floor mats, menus, business cards, dinnerware, party

favors, decorations, pictures, and logos. Doc. 63-2, Ex. A, 3. According to Cle, some vendors cited

                                                -5-
  Case 3:21-cv-01614-B Document 67 Filed 09/16/21                        Page 6 of 10 PageID 1178



the COVID-19 pandemic as a reason for their delay in making the requested changes. Doc. 62, Defs.’

Resp., 8. In the estimation of the Bisou Uptown restaurant manager, Justin Truesdell, Cle completed

ninety percent of the necessary changes to fully comply with the PI by September 9, 2021. Doc. 63-1,

Truesdell Decl., ¶ 11. Both parties agree that Cle failed to come into immediate compliance with the

PI on August 16, 2021, and further agreed at the hearing that Cle is currently in full compliance less

than a month from the issuance of the PI.

          The phrase “substantial compliance” has received very little discussion or treatment by the

courts. Some courts examine whether the party has been “reasonably diligent and energetic in

attempting to accomplish what was ordered.” NASCO, Inc. v. Calcasieu Television & Radio, Inc., 583

F. Supp. 115, 120 (W.D. La. 1984) (citing Aspira of New York v. Bd. of Educ. of City of New York, 423

F. Supp. 647, 654 (S.D.N.Y.1976)). Other courts within the Fifth Circuit apply a more exacting test,

examining “whether the defendants took ‘all reasonable steps within their power to insure

compliance with the orders.’” Alberti v. Klevenhagen, 610 F. Supp. 138, 141 (S.D. Tex. 1985)

(quoting Mobile Cnty. Jail Inmates v. Purvis, 551 F. Supp. 92, 97 (S.D. Ala. 1982)).

          Merriam-Webster’s dictionary defines “substantial” as “being largely but not wholly that

w h ich       is   specified. ” 1   S ub s tan tial ,    M er r iam -Web st er    O nline    Dictionar y,

https://www.merriam-webster.com/dictionary/substantial                 (last     visited   September    13,

2021).“Compliance” is defined as “the act or process of complying to a desire, demand, proposal, or




          1
          Merriam-Webster also defines “substantial” as “(1)(a) consisting of or relating to substance; (b)
not imaginary or illusory: real, true; (c) important, essential; (2) ample to satisfy and nourish; (3)(a)
possessed of means; (b) considerable in quantity: significantly great; (4) firmly constructed: sturdy,” but
these definitions less accurately help to define the phrase “substantial compliance.” Substantial, supra.

                                                        -6-
  Case 3:21-cv-01614-B Document 67 Filed 09/16/21                         Page 7 of 10 PageID 1179



regimen      or    to   coercion.” 2      Compliance,       Merriam-Webster           Online      Dictionary,

https://www.merriam-webster.com/dictionary/compliance (last visited September 13, 2021). The

phrase in turn means largely, but not wholly, complying to a desire, demand, proposal, or regimen

or to coercion. Thus, Cle need not fully comply with the PI to prove substantial compliance. This

definition more closely resembles the “reasonably diligent and energetic attempt[] to accomplish

what was ordered” standard applied by the NASCO court. See Nasco, Inc., 583 F. Supp. at 120. The

Court adopts the test for “substantial compliance” from NASCO. Applying the NASCO test to the

present facts, the Court finds Cle substantially complied with the August 16, 2021, PI.

        First, Cle energetically worked to make numerous changes within their control after issuance

of the PI. The day following the hearing for the PI and four days prior to the written order, Cle’s

manager, Justin Truesdell, contacted vendors to bring Bisou Uptown Restaurant into compliance

with the PI. Doc. 53-1, Truesdell Decl., ¶ 5. Mr. Truesdell attests that he and his team spent 45

hours over the next week researching and contacting vendors to comply with the PI. Id.¶ 7.

Additionally, two Cle group managers removed “napkins, floor matts [sic], menus, business cards,

dinnerware/tableware, party favors, decorations, pictures . . . in Resy, . . . logo on the POS and

merchant processors, . . . [and] logo from TV screens” by August 19, 2021. Doc. 63-2, Ex. A, 3.

Updates to social media included updating the Facebook and Instagram accounts for the restaurant

along with several business pages through Yelp and Google Business to remove any pictures

containing the Bisou logo ,which occurred on a rolling basis until September 3, 2021. Id. at 1. While


        2
           Merriam-Webster also defines “compliance” as “(1)(b) conformity in fulfilling official
requirements; (2) a disposition to yield to others; (3) the ability of an object to yield elastically when a
force is applied: flexibility,”but these definitions less accurately help to define the phrase “substantial
compliance.” Compliance, supra.

                                                     -7-
  Case 3:21-cv-01614-B Document 67 Filed 09/16/21                   Page 8 of 10 PageID 1180



Bisous Bisous disputes several of these completion dates, see Doc. 54, Pl.’s Mot., 15–16 (listing eight

instances of noncompliance as of August 27, 2021), Bisous Bisous did admit to full compliance by

Cle at the September 13, 2021, hearing—meaning Cle performed all of the above tasks at some point

before the hearing. Accomplishing so many tasks demonstrates a reasonably diligent and energetic

attempt to comply with the PI by Cle.

       Second, Cle timely contracted with outside vendors to make all of the changes beyond their

expertise. Within days of issuing the written order, Cle contacted a sign vendor, website vendor, law

firm, and consulting firm. Doc. 53-2, Attach. A, 2; Doc. 53-3, Attach. B, 2; Doc. 53-4, Attach. C,

2; Doc. 53-5, Attach. D, 2. The sign vendor estimated completion of replacing the outside physical

sign for Bisou Uptown Restaurant could occur before September 1, 2021. Id. ¶ 10. Cle obtained an

invoice dated August 17, 2021, from the website vendor that estimated completion of a website

redesign by September 1, 2021. Id. at ¶¶ 11–12; Doc. 53-3, Attach. B, 2. The law firm estimated

completing the trademark change by October 5, 2021, and Cle obtained a invoice for this service on

August 18, 2021. Doc. 53-1, Truesdell Decl., ¶¶ 13–14; Doc. 53-4, Attach. C, 2. The last invoice

for outside services came from a rebranding consultancy firm dated August 24, 2021, and the agency

estimated completion of the rebrand by September 1, 2021. Doc. 53-1, Truesdell Decl., ¶¶ 15–16;

Doc. 53-5, Attach. D, 2–3. Within eight days of the written PI order, Cle obtained invoices for

completing the major projects beyond their expertise. Obtaining such contracts within a short

amount of time with most completion dates occurring just over two weeks after the PI demonstrates

a reasonably diligent and energetic attempt to accomplish the requirements of the PI.

       Lastly, Cle enacted all of the changes within less than a month. When examining the

“substantial compliance” of a party, a court must look to the context of the situation with regard to

                                                 -8-
  Case 3:21-cv-01614-B Document 67 Filed 09/16/21                   Page 9 of 10 PageID 1181



the order and generally apply an objective standard. See Taggart, 139 S.Ct. at 1802–04 (discussing

the objective standard in the bankruptcy context for civil contempt). Cle owns a restaurant in Dallas,

Texas, that had extensive social media, web advertising, branding on material inside and outside the

restaurant, and contracts with vendors, all containing the term “Bisou.” Changing all of this material

required extensive time and effort to bring Cle into compliance with the PI. Coming into compliance

required more than simply refusing to use the term, because Cle had to remove all instances of their

logo from all physical and electronic pieces of property.

        The Court finds the facts of this case distinguishable from the case provided at the September

13, 2021, hearing by counsel for Bisous Bisous. In S.P.M. Flow Control, the parties entered into a

consent decree whereby the defendant agreed to not use a logo at an upcoming conference. S.P.M.

Flow Control, Inc. v. Special Piping Materials Ltd., 2013 WL 12140497, at *1 (S.D. Tex. June 20,

2013). Defendant proceeded to use the logo for their booth’s backdrop at the conference, but

attempted to cover most of the instances of the logo. Id. at 2–3. Quite dissimilarly, the Bisou logo was

on a multitude of items including menus, signs, tableware, and websites. It therefore required more

effort to come into compliance with the PI than would simply not displaying a backdrop at a

conference. Further, the PI required Cle to take affirmative action to remove the logo from all

existing material, not to simply refrain from using the logo at an upcoming conference. Objectively

examining the actions of Cle within the context of this case, the Court finds Cle acted diligently and

energetically to comply with the PI within 28 days.




                                                 -9-
 Case 3:21-cv-01614-B Document 67 Filed 09/16/21                Page 10 of 10 PageID 1182



B.     Sanctions

       The decision to impose sanctions lies within the discretion of the Court. Bagwell, 512 U.S.

at 831. Because the Court does not find Cle in contempt of the PI, the Court also dismisses the

motion for sanctions.

                                              IV.

                                       CONCLUSION

       For the reasons explained above, Bisous Bisous’ Motion to Show Cause Why Defendants

Should Not be Held in Contempt and for Sanctions (Doc. 54) is DENIED.

       SO ORDERED.

       SIGNED: September 16, 2021.




                                             - 10 -
